Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawings, the previous objections concerning reference numerals 40 (in Figure 1), 52, 55b2, X, and Y are hereby withdrawn. However, Examiner notes that the replacement drawings filed 03/04/2021 still do not show reference numerals 42a and 42b, so the objection from the Office action dated 12/07/2020 is maintained. 
Upon consideration of the amended specification, all previous objections thereto are hereby withdrawn.
Upon consideration of the amended claims, all previous rejections under 35 U.S.C. 112(b) to Claims 4-7 and 9-11 are hereby withdrawn. Regarding Claims 1, 3, 14, and 16, most of the rejections under 112(b) identified in the Office action dated 12/07/2020 have been addressed, but some remain and will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 1 and 3, the limitation “a substantially cross shape” in lines 11 (Claim 1) and 15 (Claim 3) is indefinite. The term “substantially” is a relative term that is not defined by the claim, the specification does not provide standards for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claims 14 and 17, the scope of the limitation “the frame” found in lines 10 and 11 of each claim is unclear. The claims each positively recite a vertically opening frame, a pair of side frames, a front frame, and a rear frame; which of these frames is “the frame” meant to reference?
Regarding Claims 16 and 19, the scope of the limitation “an inclined surface from upper to lower sides” is unclear. Upper and lower sides of what? Based on the context of the claims, this could be either the lower part of the holder or the receiving blade.
Claims 2, 4-8, 10-13, and 15 are rejected by virtue of their dependencies upon Claim 1, and Claims 9 and 18 are rejected by virtue of their dependencies upon Claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuya (JP 5881881). For text citations of Okuya, please refer to US 10,086,378.
Regarding Claim 1, Okuya discloses (Figures 4, 8, and 10) a blade plate (fixed/moving blade plates 40/50) for a crusher, comprising: a base material part (base material part 41/51); and a number of blade parts (blade parts 42/52) arranged on a surface of the base material part (column 2 lines 14-15), wherein the blade parts are mountain-shaped blade parts (chevron blade parts 45/55) that have a skirt portion (foot part 45b/55b) and a tip portion (tip end belt-like part 45a/55a), the skirt portion has a plurality of inclined portions (inclined parts 45b2/55b2), forms an inclined blade (edge 45b4/55b4) at a corner between the inclined portions, and has chipped portions (defect parts 47/notch parts 57) at tip portions of the inclined portions, the tip portion has a tip blade of a substantially cross shape (column 2 line 21) in a front view formed at a corner between the chipped portions, and the blade plate is configured to be installed on a fixed side or a movable side of the crusher (column 2 lines 12-13).
Regarding Claim 2, Okuya discloses (Figures 1 and 5) that the mountain-shaped blade parts (chevron blade parts 45/55) are arranged in a staggered pattern (this is clearly seen in the figures).
Regarding Claim 3, Okuya discloses (Figures 4, 8, and 10) a blade plate (fixed/moving blade plates 40/50) for a crusher, comprising: a base material part (base material part 41/51); and a number of blade parts (blade parts 42/52) arranged on a surface of the base material part 
Regarding Claim 4, Okuya discloses (Figures 1 and 5) convex blade parts (convex blade parts 46/56) having convex blades (edges 46c/56c) formed at a corner between the inclined portions (inclined parts 45b2/55b2) and/or convex blade parts (convex blade parts 46/56) having an edge (edges 45b2/55b2) at a corner between the inclined portions (inclined part 46b/56b) and a belt portion (belt-like part 46a/56a) are continuously arranged at some of the mountain-shaped blade parts (chevron blade parts 45/55) in a bottom tier of the base material part (base material part 41/51).
Regarding Claim 5, Okuya discloses (Figure 2) that a lower surface of the base material part (base material part 41) has an inclined surface and a vertical surface continuous from the inclined surface (see Annotated Figure 2 below), and the blade plate (fixed blade plate 40) is configured to be installed on the fixed side.

    PNG
    media_image1.png
    360
    310
    media_image1.png
    Greyscale

Okuya Annotated Figure 2
Regarding Claim 7, Okuya discloses (Figure 5) that small blade parts (small blade parts 58) having a small blade (edge 58c) formed at a corner between the inclined portions (inclined parts 58b) are provided both sides of the convex blade parts (convex blade parts 56), and the blade plate (moving blade plate 50) is configured to be installed on the movable side.
Regarding Claim 8, Okuya discloses (Figures 1 and 5) that a horizontal blade part (lateral blade 43f/53f) and/or a vertical blade part (vertical blade 43e/53e) is disposed above the mountain-shaped blade part (chevron blade parts 45/55) arranged at a top tier of the base material part (base material part 41/51).
Regarding Claim 9, Okuya discloses (Figures 1 and 5) that an area surrounded by four sides of the rhombic blade part (diamond blade part 44/54) is set as a mating area (fitting regions 44c/54c), and the mating area is provided with a protruding blade part (foot part 45b/55b of chevron blade part 45/55). Examiner note: the claim as set forth does not provide 
Regarding Claim 10, Okuya discloses (Figure 8) that one or more protruding blade parts (small blade parts 58) are provided adjacent the convex blade parts (convex blade parts 56). Examiner note: the claim as set forth does not provide any structural limitations to “one or more protruding blade parts,” so the small blade parts 58 located adjacent the convex blade parts 56 meet this limitation of the claim.
Regarding Claim 11, Okuya discloses (Figure 8) that one or more lower blade parts (small blade parts 58) are provided adjacent the convex blade parts (convex blade parts 56). Examiner note: the claim as set forth does not provide any structural limitations to “one or more lower blade parts,” so the small blade parts 58 located adjacent the convex blade parts 56 meet this limitation of the claim. 
Examiner note: regarding Claims 7, 10, and 11, due to all three of these claims depending directly from Claim 4, there is no requirement for one single embodiment simultaneously comprising the small blade parts, the one or more protruding blade parts, and the one or more lower blade parts. Accordingly, the small blade parts 58 disclosed by Okuya, which reads on all three of these individual limitations as discussed above, is interpreted to meet the requirements for Claims 7, 10, and 11.
Regarding Claim 12, Okuya discloses (Figures 2-4 and 6-8) that the base material part (base material part 41/51) and the blade parts (blade parts 42/52) are made of high manganese cast steel (column 3 lines 36-37), a bolt hole (bolt hole 3) for screwing a bolt is formed on one or more of a front surface (top surface 41a/51a), a back surface (rear surface 41b/51b), a flat 
Regarding Claim 13, Okuya discloses (Figure 9) that an angle θ between the inclined blades (inclined belt-like parts 45b1/55b1) of the mountain-shaped blade parts (chevron blade parts 45/55) arranged in the base material part (base material part 41/51) is 90° or more (column 3 lines 51-53).
Regarding Claim 14, Okuya discloses (Figures 11 and 13) a crusher (crusher Y) comprising: a vertically opening frame (frame 9) that is formed from a pair of side frames (side frames 10 and 11) arranged in parallel, a front frame (front frame 12) that connects front sides of both the side frames, and a rear frame (rear frame 13) that connects back sides of the side frames, and has an upper opening part (upper opening part 9a) into which an object to be crushed (material to be crushed X) is put and a lower opening part (lower opening part 9b) from which a crushed object is discharged; a fixed blade plate (fixed blade plate 40) that is fixed to and supported by a holder (holder 15) perpendicular to or inclined from the vertically opening frame; and a movable blade plate (moving blade plate 50) that is pivotally supported at a fulcrum shaft (fulcrum shaft 19) disposed between both the side frames, inclined from the frame at a backward movement limit position (backward movement limit position Z1), perpendicular to the frame at a forward movement limit position (forward movement limit position Z2), and moves forward and backward with the fulcrum shaft as a support point along with forward and backward movement of a piston rod (piston rod 7) of a cylinder (cylinder 6) provided in the rear frame (column 3 line 64 - column 4 line 4), wherein the object to be crushed is supplied into a V-shaped crushing space (crushing space V) formed between the 
Regarding Claim 15, Okuya discloses (Figure 11) that the both side frames (side frames 10 and 11) further have a liner with wear resistance provided inside (column 4 lines 40-41).
Regarding Claim 16, Okuya discloses (Figure 13) that the holder (holder 15) is formed from an upper part (upper part 15a) and a lower part (lower part 15b), and the lower part includes a receiving blade (receiving blade 15b1) that has a lower discharge end (discharge lower end 15b2) extended forward and an inclined surface from upper to lower sides (column 4 lines 42-46).
Regarding Claim 17, Okuya discloses (Figures 11 and 13) a crusher (crusher Y) comprising: a vertically opening frame (frame 9) that is formed from a pair of side frames (side frames 10 and 11) arranged in parallel, a front frame (front frame 12) that connects front sides of both the side frames, and a rear frame (rear frame 13) that connects back sides of the side frames, and has an upper opening part (upper opening part 9a) into which an object to be crushed (material to be crushed X) is put and a lower opening part (lower opening part 9b) from which a crushed object is discharged; a fixed blade plate (fixed blade plate 40) that is fixed to and supported by a holder (holder 15) perpendicular to or inclined from the vertically opening frame; and a movable blade plate (moving blade plate 50) that is pivotally supported at a fulcrum shaft (fulcrum shaft 19) disposed between both the side frames, inclined from the frame at a backward movement limit position (backward movement limit position Z1), 
Regarding Claim 18, Okuya discloses (Figure 11) that the both side frames (side frames 10 and 11) further have a liner with wear resistance provided inside (column 4 lines 40-41).
Regarding Claim 19, Okuya discloses (Figure 13) that the holder (holder 15) is formed from an upper part (upper part 15a) and a lower part (lower part 15b), and the lower part includes a receiving blade (receiving blade 15b1) that has a lower discharge end (discharge lower end 15b2) extended forward and an inclined surface from upper to lower sides (column 4 lines 42-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuya in view of Okuya, hereinafter Okuya2 (US 8,851,407).
Regarding Claim 6, Okuya does not disclose that the convex blade parts have one or two or more notch portions. Okuya2 teaches (Figure 16) a movable blade plate (other base plate 50) comprising convex blade parts (convex cutting edges 32), wherein the convex blade parts have one or two or more notch portions (notch face 33), and the blade plate is configured to be installed on the movable side (convex cutting edges 32 are on base plate 50 of cutting tool 5, which is movable). The inclusion of this notch portion makes it easier to catch materials to be crushed on the convex cutting edge, which leads to better crushing efficiency (column 4 lines 18-21). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable blade plate disclosed by Okuya such that the convex blade parts have one or two or more notch portions, as taught by Okuya2, in order to improve the crushing efficiency of the crusher.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument regarding the propriety of the rejection of Claims 1 and 3 under 35 U.S.C. 112(b) for indefiniteness due to the phrase “a substantially cross shape” found on pages 20-21 of the Remarks, Examiner respectfully disagrees. While the 
In response to the Applicant’s arguments regarding the propriety of the rejections of Claims 1 and 3 under 35 U.S.C. 102 found of pages 22-23 of the Remarks, Examiner respectfully disagrees. The Applicant argues that Okuya does not disclose “an inclined blade at a corner between the inclined portions.” From Figure 5 and paragraph [0044] of the specification of the instant application, it appears that inclined blade 45b4 is the sharp edge formed between two inclined portions 45b2. In Okuya, as is most clearly shown in Figure 10, between each pair of inclined parts 45b2 are an inclined belt-like part 45b1 and two edges 45b4 where the inclined parts and the inclined belt-like parts meet. Claims 1 and 3 of the instant application only require the inclined blades to be formed “at a corner between the inclined portions,” and does not specify that the corner must be touching both of the inclined portions with no intervening structures (i.e. an inclined belt-like part), so since edges 45b4 are formed at corners between two inclined parts 45b2, they meet the limitation “an inclined blade at a corner between the inclined portions” as set forth by the claims. Applicant further argues that Okuya does not teach In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/             Examiner, Art Unit 3725  

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725